DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Action on the Merits. Claims 1-2,4-6,8-10,12-16,18-19 and 29 are pending and are addressed below. 

Preliminary Amendment
	The preliminary amendment filed on February 18th, 2021 has been considered and entered. Accordingly, claims 4-7, 9-14, and 18-19 have been amended and claims 20-28 have been cancelled. 

Election/Restrictions
The election filed on November 3rd, 2022, in response to the Office Action of September 28th, 2022 is acknowledged and has been entered. The applicant elected with traverse Group A (i) (claims 2 and 16), Group B (ii) (claim 9), and Group C (i) (claim 10). In addition, claim 8 is withdrawn as directed to withdrawn to non-elected Group B (i) and depends from withdrawn claim 7. Claims 1-2,4-6,9-10,12-16,18-19 and 29 are pending. Claims 3, 7-8, 11, and 17 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-2,4-6,9-10,12-16,18-19 and 29 are currently examined below.
The applicant states that all three groups should be examined in part because a “serious burden” with respect to searching has not been shown. The examiner respectfully disagrees. The MPEP § 803 states “ a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search” and the MPEP § 808.02 states a serious burden includes “A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together”. The grouped claims require different search queries/fields of search as stated in the Office Action of September 28th, 2022 such that each species would require a search that teaches different concepts. The applicant states “merely replacing “long” for “short” in a query would not change the field of search”. The replacement of terms correlates to different fields of searching since the requirements of the species are different from each other. Furthermore, the MPEP § 808.02 states that “a serious search burden can be shown when it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) … Patents need not be cited to show different fields of search “. For example, in Group B an art teaching time periods based on a predetermined time window may not be likely to teach time periods being based on an estimated prediction error for the position of the vehicle, such that they require different fields of search. 
Lastly, the applicant states “The examiner has not shown that the classification of these species would be different”. MPEP § 808.02 states “he examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following” such that showing a serious search burden through a different field of search is enough establish reasons for insisting upon restriction.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22nd, 2022 has been considered and entered. 

Conditional Limitations
	Claims 1, 15, and 29 contain contingent limitations:
Claim 1: “while a vehicle is operating in an autonomous mode”
Claim 15: “while a vehicle is operating in an autonomous mode”
Claim 29: “while a vehicle is operating in an autonomous mode”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 15 and 29 are process claims, Ex Parte Schulhauser applies to limitations (2)-(3). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 15 does not require “selecting, using a control circuit, a first set of navigational inputs associated with a first time period, wherein the first time period begins after a reference time; selecting, using the control circuit, a second set of navigational inputs associated with a second time period, wherein the second time period begins after the first time period, and wherein the first time period and the second time period are different lengths of time; and navigating, using the control circuit, the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs” since the conditional phrases “while” does not require that the conditional limitation of a vehicle operating in autonomous mode is required to occur (i.e., “while a vehicle is operating in an autonomous mode”; -- rather than requiring that the vehicle is operating in autonomous mode). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10, 12-16, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek (US 20200398894 A1) (“Hudecek”) in view of Gupta (US 20170277192 A1) (“Gupta”) 

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1, Hudecek teaches a system comprising: 
at least one computer processor (Hudecek FIG. 7 716 “Processor” and Paragraph 96 “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716”); 
and at least one memory storing instructions thereon that, when executed by the least one computer processor, cause the at least one computer processor to perform operations comprising (Hudecek FIG. 7 718 “Memory” and Paragraph 96 “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716”): 
while a vehicle is operating in an autonomous mode (See at least Hudecek Paragraph 20 “This disclosure is directed to techniques for generating trajectories and drivable areas for navigating a vehicle in an environment. For example, an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment.”): 
selecting, using a control circuit, a first set of navigational inputs 1associated with a first time period and selecting, using the control circuit, a second set of navigational inputs associated with a second time period (Navigational Actions are determined for an autonomous vehicle at various time periods: See at least Hudecek FIGS. 3-4 and at least Paragraphs 52-57 “In some examples, the point density 214 can correspond to a density of points in space or time … while a second layer of a planning system may optimize the trajectory based on a time period between points, or vice versa. In some examples, the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like) … As can be understood in the context of this disclosure, one or more costs can be evaluated at discrete points on the reference trajectory 204 to generate a target trajectory that the vehicle 102 can follow to traverse through the environment 200 … FIG. 3 further illustrates an obstacle 302 in the environment 300, whereby a reference trajectory 304 represents an initial path for the vehicle 102 to navigate around the obstacle 302 in the environment 200 … In general, the vehicle computing device(s) 112 can evaluate one or more costs at reference points 306 and 308 to generate a target trajectory 310 having points 312 and 314 corresponding to the reference points 306 and 308 … By reducing the weight associated with the reference cost when passing the obstacle 302, the vehicle is better able to explore trajectories which may be further from the reference trajectory 304 to overcome the obstacle 302. By way of example, a point 326 corresponding to the reference point 324 is allowed to be located further from the reference point 324 to safely overcome the obstacle 302”), 
wherein the second time period begins after the first time period, and wherein the first time period and the second time period are different lengths of time (Second time period begins after the first and are different lengths of times: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”; 
and navigating, using the control circuit, the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs (Vehicle is controlled based on navigational inputs: See at least Hudecek FIG. 9 920 “Evaluate a reference cost function at the point(s) to generate a target trajectory comprising the corresponding point” 922 “Control the vehicle to traverse the environment based at least in part on the target trajectory”)
Hudecek, however, fails to explicitly disclose that the first time period begins after a reference time.
Gupta, however, teaches that the first time period begins after a reference time (See at least Gupta Paragraph 53 “The trajectory planner 134 may integrate the jerk profile to determine a trajectory function. Because jerk is held constant during each phase, the acceleration function during each phase may be linear, the speed function may be a quadratic, and the position may be a cubic. The functions may be based on a reference time, which may, for example, be the start of the segment” Claim 7 “projecting a vehicle current position onto the first segment; determining a cumulative distance along the first segment between a start point and the projected vehicle current position; determining a reference time for the vehicle current position in the trajectory function based on the cumulative distance;)
It would have been obvious to one of ordinary skill in the art to have modified the system of Hudecek so that the first time period begins after a reference time, as taught by Gupta as disclosed above, in order to ensure an accurate time to start the navigational actions of the autonomous vehicle (Gupta Paragraph 5 “In another aspect of the present disclosure, a system for autonomous control of a vehicle is provided”)

The conditional limitations carried out in claim 1 are performed by processor (Spec. FIG. 1, 146 “computer processor”).  Hudecek in view of Gupta disclose the same structure (Hudecek, FIG. 7, 716 “processor”, ¶¶ 96 “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716”) such that Hudecek in view of Gupta disclose a structure capable of performing limitation (1).

With respect to claim 2, and similarly claim 16, Hudecek in view of Gupta teach that the first time period is smaller than the second time period (Second time period is larger than the first: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”

With respect to claim 4, and similarly claim 18, Hudecek in view of Gupta teach that the reference time corresponds to the current time (Reference time is based on vehicle’s current position and subsequently current time: See at least Gupta Paragraph 53 “The trajectory planner 134 may integrate the jerk profile to determine a trajectory function. Because jerk is held constant during each phase, the acceleration function during each phase may be linear, the speed function may be a quadratic, and the position may be a cubic. The functions may be based on a reference time, which may, for example, be the start of the segment” Claim 7 “projecting a vehicle current position onto the first segment; determining a cumulative distance along the first segment between a start point and the projected vehicle current position; determining a reference time for the vehicle current position in the trajectory function based on the cumulative distance;).


With respect to claim 6, Hudecek in view of Gupta teach the first time period corresponds to a first predetermined interval and the second time period corresponds to a second predetermined interval different from the first predetermined interval (The time periods between points are based on a predetermined interval, for example 0.05s [Wingdings font/0xE0] 0.1s , 0.1s [Wingdings font/0xE0] 0.2s such that they are different intervals: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”).


With respect to claim 10, Hudecek in view of Gupta teach selecting, using the control circuit, a third set of navigational inputs associated with a third time period (Navigational Actions are determined for an autonomous vehicle at various time periods: See at least Hudecek FIGS. 3-4 and at least Paragraphs 52-57 “In some examples, the point density 214 can correspond to a density of points in space or time … while a second layer of a planning system may optimize the trajectory based on a time period between points, or vice versa. In some examples, the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like) … As can be understood in the context of this disclosure, one or more costs can be evaluated at discrete points on the reference trajectory 204 to generate a target trajectory that the vehicle 102 can follow to traverse through the environment 200 … FIG. 3 further illustrates an obstacle 302 in the environment 300, whereby a reference trajectory 304 represents an initial path for the vehicle 102 to navigate around the obstacle 302 in the environment 200 … In general, the vehicle computing device(s) 112 can evaluate one or more costs at reference points 306 and 308 to generate a target trajectory 310 having points 312 and 314 corresponding to the reference points 306 and 308 … By reducing the weight associated with the reference cost when passing the obstacle 302, the vehicle is better able to explore trajectories which may be further from the reference trajectory 304 to overcome the obstacle 302. By way of example, a point 326 corresponding to the reference point 324 is allowed to be located further from the reference point 324 to safely overcome the obstacle 302”), 
wherein the third time period begins after the second time period, and wherein the third time period is a different length of time than the first and second time periods (Third time period begins after the second and is different in lengths of time compared to the first and second: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”;
and navigating, using the control circuit, the vehicle based at least in part on the first set of navigational inputs, the second set of navigational inputs, and the third set of navigational inputs (Vehicle is controlled based on navigational inputs: See at least Hudecek FIG. 9 920 “Evaluate a reference cost function at the point(s) to generate a target trajectory comprising the corresponding point” 922 “Control the vehicle to traverse the environment based at least in part on the target trajectory”).

With respect to claim 12, Hudecek in view of Gupta teach that the first and second sets of navigational inputs include one or more of a reference trajectory, lateral constraints, and speed constraints (See at least Hudecek FIG. 3 304 “Reference Trajectory”).

With respect to claim 13, Hudecek in view of Gupta teach that navigating the vehicle includes determining control commands for the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs (Navigating the autonomous vehicle is based on determining actions based on navigational inputs at reference points: See at least Hudecek FIGS. 3-4 and Paragraph 19 “For instance, the techniques described herein may reduce the computational burden by adaptively scaling a density of trajectory points (e.g., points along the trajectory used for determining associated costs and controls) based on the level of activity (e.g., cost(s) associated with curvature(s) and/or object(s)) along the route. By using a lower density of trajectory points for portions of the route that have lower activity (e.g., lower cost(s) associated with curvature(s) and/or fewer nearby object(s)), the computational intensity of trajectory generation can be reduced” | Paragraphs 54-55 “ FIG. 3 further illustrates an obstacle 302 in the environment 300, whereby a reference trajectory 304 represents an initial path for the vehicle 102 to navigate around the obstacle 302 in the environment 200 … In general, the vehicle computing device(s) 112 can evaluate one or more costs at reference points 306 and 308 to generate a target trajectory 310 having points 312 and 314 corresponding to the reference points 306 and 308, respectively. A dotted line between points on the reference trajectory 304 and the target trajectory 310 indicates corresponding points” | Paragraph 57 “A start trigger 320 can represent a condition causing weights associated with cost(s) to be varied, as discussed herein. In some examples, a trigger can correspond to obstacle costs meeting or exceeding a threshold (e.g., discussed in context of FIG. 3) and/or jumps or discontinuities in a reference trajectory (e.g., discussed in the context of FIG. 4)” | Paragraph 60 “In general, the vehicle computing device(s) 112 can evaluate one or more costs at a reference point 406 to generate a target trajectory 408 having a trajectory point 410 corresponding to the reference point 306. A dotted line between the reference point 406 and the trajectory point 410 indicates a corresponding point. Although only one point on the reference trajectory 404 is shown in FIG. 4, it can be understood that a plurality of points on the reference trajectory 404 can correspond to a plurality of corresponding points on the target trajectory 408”).

With respect to claim 14, Hudecek in view of Gupta teach that navigating the vehicle includes determining a future state of the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs (Navigating vehicle is based on determining future state of the vehicle following navigational points: See at least Hudecek FIG. 13 1310-1320 and Paragraph 177 “At operation 1310, the process 1300 can include determining a location associated with a portion of the trajectory. As discussed above, the location can be a location that is separated by a distance from an object in the environment and/or a boundary of a drivable area (e.g., a drivable area, a reduced drivable area, and/or a collision region). In some examples, the location can be determined by predicting motion of the vehicle along a trajectory over time. Further, position(s) of objects in an environment can be determined based on predicted motion of such objects over time to determine relative and/or expected locations of the vehicle and object(s) in an environment (e.g., in the future)”).

With respect to claim 15, Hudecek teaches a method comprising: 
while a vehicle is operating in an autonomous mode (See at least Hudecek Paragraph 20 “This disclosure is directed to techniques for generating trajectories and drivable areas for navigating a vehicle in an environment. For example, an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment.”): 
selecting, using a control circuit, a first set of navigational inputs 2associated with a first time period and selecting, using the control circuit, a second set of navigational inputs associated with a second time period (Navigational Actions are determined for an autonomous vehicle at various time periods: See at least Hudecek FIGS. 3-4 and at least Paragraphs 52-57 “In some examples, the point density 214 can correspond to a density of points in space or time … while a second layer of a planning system may optimize the trajectory based on a time period between points, or vice versa. In some examples, the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like) … As can be understood in the context of this disclosure, one or more costs can be evaluated at discrete points on the reference trajectory 204 to generate a target trajectory that the vehicle 102 can follow to traverse through the environment 200 … FIG. 3 further illustrates an obstacle 302 in the environment 300, whereby a reference trajectory 304 represents an initial path for the vehicle 102 to navigate around the obstacle 302 in the environment 200 … In general, the vehicle computing device(s) 112 can evaluate one or more costs at reference points 306 and 308 to generate a target trajectory 310 having points 312 and 314 corresponding to the reference points 306 and 308 … By reducing the weight associated with the reference cost when passing the obstacle 302, the vehicle is better able to explore trajectories which may be further from the reference trajectory 304 to overcome the obstacle 302. By way of example, a point 326 corresponding to the reference point 324 is allowed to be located further from the reference point 324 to safely overcome the obstacle 302”), 
wherein the second time period begins after the first time period, and wherein the first time period and the second time period are different lengths of time (Second time period begins after the first and are different lengths of times: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”; 
and navigating, using the control circuit, the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs (Vehicle is controlled based on navigational inputs: See at least Hudecek FIG. 9 920 “Evaluate a reference cost function at the point(s) to generate a target trajectory comprising the corresponding point” 922 “Control the vehicle to traverse the environment based at least in part on the target trajectory”)
Hudecek, however, fails to explicitly disclose that the first time period begins after a reference time.
Gupta, however, teaches that the first time period begins after a reference time (See at least Gupta Paragraph 53 “The trajectory planner 134 may integrate the jerk profile to determine a trajectory function. Because jerk is held constant during each phase, the acceleration function during each phase may be linear, the speed function may be a quadratic, and the position may be a cubic. The functions may be based on a reference time, which may, for example, be the start of the segment” Claim 7 “projecting a vehicle current position onto the first segment; determining a cumulative distance along the first segment between a start point and the projected vehicle current position; determining a reference time for the vehicle current position in the trajectory function based on the cumulative distance;)
It would have been obvious to one of ordinary skill in the art to have modified the method of Hudecek so that the first time period begins after a reference time, as taught by Gupta as disclosed above, in order to ensure an accurate time to start the navigational actions of the autonomous vehicle (Gupta Paragraph 5 “In another aspect of the present disclosure, a system for autonomous control of a vehicle is provided”)


With respect to claim 29, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 29, Hudecek teaches a non-transitory computer readable medium (See at least Hudecek Paragraph 125 “Memory 718 and 742 are examples of non-transitory computer-readable media.”) comprising instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
while a vehicle is operating in an autonomous mode (See at least Hudecek Paragraph 20 “This disclosure is directed to techniques for generating trajectories and drivable areas for navigating a vehicle in an environment. For example, an autonomous vehicle can receive a reference trajectory representing an initial path or trajectory for the autonomous vehicle to follow in an environment.”): 
selecting, using a control circuit, a first set of navigational inputs 3 associated with a first time period and selecting, using the control circuit, a second set of navigational inputs associated with a second time period (Navigational Actions are determined for an autonomous vehicle at various time periods: See at least Hudecek FIGS. 3-4 and at least Paragraphs 52-57 “In some examples, the point density 214 can correspond to a density of points in space or time … while a second layer of a planning system may optimize the trajectory based on a time period between points, or vice versa. In some examples, the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like) … As can be understood in the context of this disclosure, one or more costs can be evaluated at discrete points on the reference trajectory 204 to generate a target trajectory that the vehicle 102 can follow to traverse through the environment 200 … FIG. 3 further illustrates an obstacle 302 in the environment 300, whereby a reference trajectory 304 represents an initial path for the vehicle 102 to navigate around the obstacle 302 in the environment 200 … In general, the vehicle computing device(s) 112 can evaluate one or more costs at reference points 306 and 308 to generate a target trajectory 310 having points 312 and 314 corresponding to the reference points 306 and 308 … By reducing the weight associated with the reference cost when passing the obstacle 302, the vehicle is better able to explore trajectories which may be further from the reference trajectory 304 to overcome the obstacle 302. By way of example, a point 326 corresponding to the reference point 324 is allowed to be located further from the reference point 324 to safely overcome the obstacle 302”), 
wherein the second time period begins after the first time period, and wherein the first time period and the second time period are different lengths of time (Second time period begins after the first and are different lengths of times: See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”; 
and navigating, using the control circuit, the vehicle based at least in part on the first set of navigational inputs and the second set of navigational inputs (Vehicle is controlled based on navigational inputs: See at least Hudecek FIG. 9 920 “Evaluate a reference cost function at the point(s) to generate a target trajectory comprising the corresponding point” 922 “Control the vehicle to traverse the environment based at least in part on the target trajectory”)
Hudecek, however, fails to explicitly disclose that the first time period begins after a reference time.
Gupta, however, teaches that the first time period begins after a reference time (See at least Gupta Paragraph 53 “The trajectory planner 134 may integrate the jerk profile to determine a trajectory function. Because jerk is held constant during each phase, the acceleration function during each phase may be linear, the speed function may be a quadratic, and the position may be a cubic. The functions may be based on a reference time, which may, for example, be the start of the segment” Claim 7 “projecting a vehicle current position onto the first segment; determining a cumulative distance along the first segment between a start point and the projected vehicle current position; determining a reference time for the vehicle current position in the trajectory function based on the cumulative distance;)
It would have been obvious to one of ordinary skill in the art to have modified the system of Hudecek so that the first time period begins after a reference time, as taught by Gupta as disclosed above, in order to ensure an accurate time to start the navigational actions of the autonomous vehicle (Gupta Paragraph 5 “In another aspect of the present disclosure, a system for autonomous control of a vehicle is provided”)

The conditional limitations carried out in claim 29 are performed by processor (Spec. FIG. 1, 146 “computer processor”).  Hudecek in view of Gupta disclose the same structure (Hudecek, FIG. 7, 716 “processor”, ¶¶ 96 “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716”) such that Hudecek in view of Gupta disclose a structure capable of performing limitation (3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek (US 20200398894 A1) (“Hudecek”) in view of Gupta (US 20170277192 A1) (“Gupta”) further in view of Halder (US 20190310654 A1) (“Halder”).

With respect to claim 5, and similarly claim 19, Hudecek in view of Gupta teach of a reference time (See at least Gupta Paragraph 53 | Claim 7).
Hudecek in view of Gupta fail to explicitly disclose that the reference time corresponds to a time associated with a set of navigational inputs selected immediately prior to the first set of navigational inputs4.
Halder, however, teaches timing associated with a set of navigational inputs selected immediately prior to the first set of navigational inputs (See at least Halder Paragraph 70 “For example, autonomous vehicle management system 122 receives and knows certain information about autonomous vehicle 120 such as it wheel speed, steering angle, where autonomous vehicle 120 was a second ago, and the like. Based on the past position information and in combination with speed/steering angle etc., localization subsystem 202 can determine the vehicle's next location or current location” | Paragraph 92 “Based upon the one or more inputs, planning subsystem 206 generates a plan of action for autonomous vehicle 120. Planning subsystem 206 may update the plan on a periodic basis as the environment of autonomous vehicle 120 changes, as the goals to be performed by autonomous vehicle 120 change, or in general, responsive to changes in any of the inputs to planning subsystem 206” | Paragraph 197 “The reward Rt is a scalar feedback signal which indicates how well agent 1006 is doing at time t. Based upon the observable state 1002 Ot and reward Rt, agent 1006 then chooses an action (At) from a set of available actions. In selecting the action At, the goal of agent 1006 is to maximize total future reward towards achieving the goal. Agent 1006 can choose any action as a function of the history of past states, actions, and rewards.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hudecek in view of Gupta so that the reference time, as taught by Hudecek in view of Gupta,  corresponds to a time associated with a set of navigational inputs selected immediately prior to the first set of navigational inputs, as taught by Halder as disclosed above, in order to ensure accurate timing of navigational inputs (Halder Paragraph 8 “The present disclosure relates to the field of autonomous vehicles, and more specifically to techniques, including artificial intelligence and machine learning-based techniques, used by an autonomous vehicle management system of an autonomous vehicle for controlling operations of the autonomous vehicle in a safe manner”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek (US 20200398894 A1) (“Hudecek”) in view of Gupta (US 20170277192 A1) (“Gupta”) further in view of Moshchuk (US 20130218396 A1) (“Moshchuk”).

With respect to claim 9, Hudecek in view of Gupta teach determining first and second time periods for navigational actions of a vehicle (See at least Hudecek Paragraph 52 “the difference 218 between adjacent reference points 220 and 222 can represent a distance in space (e.g., 5 cm, 10 cm, 50 cm, 1 m, and the like) or a distance in time (e.g., 0.05 seconds, 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, and the like)”).
Hudecek in view of Gupta fail to explicitly disclose that the time period is based on estimated prediction error for the position of the vehicle.
Moshchuk, however, teaches estimated prediction error for a vehicle position (Cost function is based on how much a vehicle’s position deviates from a desired path: See at least Moshchuk Paragraph 27 “The cost function may, for example, be an integral or summation equation whose solution indicates how much the predicted path of a vehicle over a predetermined time period varies from the desired path of the vehicle. How much the vehicle's predicted path deviates from desired path may be calculated, using the cost function, in terms of heading angle error and lateral offset errors between the vehicle desired path and predicted path.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hudecek in view of Gupta so that the first and second time period is based on an estimated prediction error for a vehicle position, as taught by Moshchuk as disclosed above, in order to ensure accurate navigational actions for an autonomous vehicle (Moshchuk Paragraph 3 “In some embodiments, a method and system may determine, in a vehicle, a desired path around an object based on a location of the object relative to the vehicle, relative speed, road parameters and one or more vehicle parameters.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is no limiting definition for the navigational inputs, however the specification indicates that navigational inputs can include any data used for navigating the vehicle (paragraph 37),  trajectories (Paragraph 109), constraints, which Paragraph 110 of the specification states that “The navigational inputs for AV 100 also include constraints for AV 100 (e.g., lateral constraints, speed constraints, and proximity constraints) … Lateral constraints indicate the maximum distances to the left and right AV 100 can safely veer from trajectory 414 at different points in time as AV 100 travels along trajectory 414. For example, lateral constraints keep AV 100 within a safe travel lane of the roadway”. Navigational Actions also can include “(e.g., trajectory 414, lateral constraints, speed constraints, proximity constraints, and/or other information (such as AV position 418 and AV velocity)) to determine control commands (also referred to as control functions 420 a-c) (e.g., steering, throttling, braking) that will cause the AV 100 to travel along trajectory 414” (Paragraph 113).
        2 There is no limiting definition for the navigational inputs, however the specification indicates that navigational inputs can include any data used for navigating the vehicle (paragraph 37),  trajectories (Paragraph 109), constraints, which Paragraph 110 of the specification states that “The navigational inputs for AV 100 also include constraints for AV 100 (e.g., lateral constraints, speed constraints, and proximity constraints) … Lateral constraints indicate the maximum distances to the left and right AV 100 can safely veer from trajectory 414 at different points in time as AV 100 travels along trajectory 414. For example, lateral constraints keep AV 100 within a safe travel lane of the roadway”. Navigational Actions also can include “(e.g., trajectory 414, lateral constraints, speed constraints, proximity constraints, and/or other information (such as AV position 418 and AV velocity)) to determine control commands (also referred to as control functions 420 a-c) (e.g., steering, throttling, braking) that will cause the AV 100 to travel along trajectory 414” (Paragraph 113).
        3 There is no limiting definition for the navigational inputs, however the specification indicates that navigational inputs can include any data used for navigating the vehicle (paragraph 37),  trajectories (Paragraph 109), constraints, which Paragraph 110 of the specification states that “The navigational inputs for AV 100 also include constraints for AV 100 (e.g., lateral constraints, speed constraints, and proximity constraints) … Lateral constraints indicate the maximum distances to the left and right AV 100 can safely veer from trajectory 414 at different points in time as AV 100 travels along trajectory 414. For example, lateral constraints keep AV 100 within a safe travel lane of the roadway”. Navigational Actions also can include “(e.g., trajectory 414, lateral constraints, speed constraints, proximity constraints, and/or other information (such as AV position 418 and AV velocity)) to determine control commands (also referred to as control functions 420 a-c) (e.g., steering, throttling, braking) that will cause the AV 100 to travel along trajectory 414” (Paragraph 113).
        4 The specification states in paragraph 115 “In some embodiments, the reference time corresponds to a time associated with a set of navigational inputs selected immediately prior to the first set of navigational inputs (e.g., if the first time is tn the reference time is tn-1)”,